Citation Nr: 1140793	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for Crohn's colitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to January 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 Regional Office (RO) rating decision of the Department of Veterans Affairs (VA) that granted service connection for Crohn's colitis, assigning a 10 percent evaluation, effective February 1, 2006.  

In March 2011, the Veteran was scheduled for a hearing in Washington, DC, before the Board.  However, she failed to appear.  In April 2011, the Board remanded the present matter for additional development.


FINDING OF FACT

With resolution of any doubt in the Veteran's favor, the evidence reflects that her service-connected Crohn's colitis is manifested by moderate to severe exacerbations of symptoms with continuous symptoms without malnutrition or impaired health.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but no greater, for service-connected Crohn's colitis have been met for the entire appeal period.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Codes 7319, 7323 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R.  3.159(b).  

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of showing prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the present claim has been obtained.  The Veteran's service and VA treatment records have been obtained, and she has been provided appropriate VA examinations in connection with her claim.  The Board notes that the Veteran's treatment records from Jacksonville Naval Hospital were requested; however, the hospital submitted a response stating that they did not have the requested records and the National Personnel Records Commission likewise submitted a negative response.  All efforts to retrieve the Veteran's treatment records from Jacksonville Naval Hospital have been exhausted and the Veteran was notified that the records were unavailable.  Further, she has not indicated there are any additional records that VA should seek to obtain on her behalf, to include private medical records.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Higher rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

Service connection for Crohn's colitis was granted in the February 2006 rating decision on appeal.  An initial 10 percent evaluation was assigned effective February 1, 2006.  The Veteran contends that her symptomatology is worse than is contemplated under such rating, and that a higher rating should, therefore, be assigned.

There is no diagnostic code specific to Crohn's Disease, and the RO evaluated the Veteran's disability by analogy under 38 C.F.R. § 4.114, Diagnostic Code 7319 for irritable colon syndrome.  Irritable colon syndrome (spastic colitis, mucous colitis, etc.) is rated 0 percent when mild, with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation requires irritable colon syndrome which is moderate, with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent evaluation requires irritable colon syndrome which is severe, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

The Board has also considered whether a higher rating is warranted under Diagnostic Code 7323 for ulcerative colitis.  Under this diagnostic code, a 30 percent evaluation is assigned for moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent evaluation is assigned for severe ulcerative colitis with numerous attacks a year and malnutrition, and with the health only fair during remissions.  A 100 percent evaluation is assigned for pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with some serious complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323. 

Based on a review of the evidence of record, the Board finds that the Veteran's service-connected Crohn's colitis more nearly approximates a rating of 30 percent during the entire appellate period.  The Veteran exhibited symptoms of abdominal cramping and constipation throughout the appellate period for which she took medication to stabilize.  She also had intermittent episodes of loose bowel movements and bleeding.  During the March 2008 VA examination, the Veteran stated that her last exacerbation was in December 2007 in which she had some blood in her stool and could not go to work due to the pain.  She described having weekly pain in the left lower quadrant that was colicky and crampy and was moderate in severity.  In April 2011, VA treatment records show that the Veteran had blood with her stool and she was diagnosed as having a Crohn's flare up.  During the April 2011 VA examination, the Veteran stated that she stopped taking medication for her Crohn's disease when she became pregnant and after delivery, it was fairly stable with occasional episodes of rectal bleeding for a few days.  However, during her last episode in April 2011, the bleeding did not stop for 2 days.  She stated that her condition was intermittent with remissions.  At that time, she described periumbilical pain as colicky, crampy, and burning that occurred several times per month prior to bowel movements that lasted over 10 minutes after the bowel movement.  Her condition was characterized as severe.  She also had symptoms of bloating, flatulence, weakness, fatigue, malaise, and peripheral edema.

Under Diagnostic Code 7323, a 30 percent rating requires moderately severe frequent exacerbations of symptoms.  The Board finds that the Veteran's condition more closely approximate that level of severity as she had intermittent symptoms of cramping and constipation throughout the appellate period in addition to having moderate to severe episodes as described in the March 2008 and April 2011 VA examinations that appeared to increase in frequency over time with times of remission.  A rating in excess of 30 percent under Diagnostic Code 7323 requires malnutrition and impairment of health, which is not shown by either the subjective or objective evidence.  The VA examiners consistently reported that the Veteran did not have malnutrition and the report of anemia during the November 2005 VA examination was not attributed to her gastrointestinal condition.  Accordingly, the Board finds that a rating of 30 percent, but no greater, is warranted for her service-connected Crohn's colitis.  

The record therefore establishes that the Veteran has experienced moderate to severe Crohn's disease with continuous symptoms.  The Board has considered the Veteran's lay statements detailing the specific symptoms of her disease and their effect on her life, but it is clear that her disability is not analogous to severe ulcerative colitis with malnutrition, and the Veteran's health has been more than fair during periods of remission.  A rating in excess of 30 percent is accordingly not warranted under Diagnostic Code 7323. 

Regarding Diagnostic Code 7319, which the Veteran was initially rated by the RO, a 30 percent evaluation is the maximum rating possible under this diagnostic code.  An initial rating in excess of 30 percent is therefore not possible under Diagnostic Code 7319. 

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  

In sum, the Board finds that based on the evidence of record and the benefit-of-the doubt doctrine, the Veteran's disability picture approximates the criteria required for a 30 percent rating, and no higher, for Crohn's colitis.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration and Unemployabilty

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the discrete manifestations her Crohn's colitis.  The Board finds that the schedular ratings of 30 percent contemplate her symptoms and effect on her employment, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation is not warranted.

Finally, the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) held that every claim for a higher rating includes a claim for a total disability based on individual unemployability (TDIU) where the Veteran claims that her disability prevents her from working.  Here, the Veteran is employed on a part-time basis and does not report that she seeks full-time employment.  As such, she does not assert that her Crohn's colitis prevents her from working and a TDIU claim has not been raised. 


ORDER

Subject to the law and regulations governing payment of monetary benefits, effective February 1, 2006, a 30 percent rating is granted for Crohn's colitis.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


